Title: Enclosure: Tadeusz Kosciuszko to John Barnes, 26 November 1815
From: Kosciuszko, Tadeusz
To: Barnes, John


            
              
                Sir—
                Soleure in Switzerland 26h Novr 1815.
              
              I had the honor to receive your letter dated the 22d June 1814. by which you have sent me, a Memorandm containing, a detail, of the recovery, that you have made—on my Accot and the Notice of two remittances each of £400—which you have made to Messrs Barring Brothers & Co equally on my Accot—I shall be obliged to you,—to send me Copy—of my Accot settled—at your House—at the End of the year—in this expectation—
              
                I have the honor to assure you Sir:—of my Esteem & Consideration the most distinguished
                (signed) Koscuszko—
              
            
            
              I Embrace, my Dear & Respectable Mr Jefferson,—
            
          